Citation Nr: 0718042	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-39 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 
1985, and from November 1989 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 20 percent rating 
for a herniated nucleus pulposus.  

The veteran requested a Board hearing and subsequently 
withdrew the request.  


FINDING OF FACT

The service-connected herniated nucleus pulposus is 
manifested by forward flexion to 50 degrees.  There is no 
ankylosis.  There are no associated objective neurologic 
abnormalities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
herniated nucleus pulposus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5243 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the wording 
of the notice letter did not use the word "any" in 
requesting evidence, that was the general effect of 
describing various types of evidence which were needed and 
notifying him that, while VA would help, it was ultimately 
his responsibility to submit evidence to support his claim.  
This notice was delivered before the initial denial of the 
claim in January 2004.  Thus, the veteran was not precluded 
from participating effectively in the processing of his claim 
and the late notice did not affect the essential fairness of 
the decision. 

Because the claim is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claim, and all 
required medical opinions have been sought.

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran's claim for an increased rating was received on 
September 29, 2003.  Effective September 26, 2003, an 
herniated nucleus pulposus or intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Effective September 23, 2002, an intervertebral disc syndrome 
can be rated on incapacitating episodes.  For the purpose of 
these rating criteria, an incapacitating episode is defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. Part 4, 
Code 5243, Note (1) (2006).  In this case, there is no 
evidence that a physician prescribed bed rest, so the 
disability cannot be rated under these criteria.  There is an 
April 2003 letter from a VA physician's assistant 
recommending a 2 week absence from work for home care, 
including medication, frequent applications of moist heat, 
and limited activity.  This is not bed rest.  This 
recommendation does not approximate and is not analogous to 
having bed rest prescribed by a physician.  38 C.F.R. §§ 4.7, 
4.20 (2006).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Code 5243 (2006).  

Discussion of Evidence

The Board has considered the statements from the veteran, as 
well as an October 2003 statement from a co-worker and a 
November 2003 statement from his wife.  While these indicate 
a back problem, they do not provide sufficient information as 
to the extent of the problem.  Specifically, they do not 
address the rating criteria.  

The records also include VA clinical notes beginning in May 
2000 with a complaint of back pain.  Left leg pain was 
reported in June 2000.  A transcutaneous nerve stimulator was 
issued in June 2000.  The veteran was examined in July 2000.  
He had severe paraspinous muscle spasm.  Straight leg raising 
was positive, bilaterally.  The range of lumbar spine motion 
was limited due to pain and stiffness.  There was palpable 
pain over the lumbar spine and paraspinal soft tissues, the 
left greater than the right.  The lordotic curve straightened 
on flexion.  Neurologic examination showed no sensory or 
motor deficits in the lower extremities.  X-rays disclosed 
mild L5-S1 arthritic changes.  The impression was chronic 
lumbar pain.  

In October 2000, magnetic resonance imaging (MRI) revealed 
mild degenerative findings without marked canal or foramen 
compromise.  The impression was chronic lumbar pain.  

Subsequent VA clinical records reflect continuing complaints 
of low back and left lower extremity pain.  In May 2002, 
bilateral lower extremity strength was normal at 5/5.  The 
veteran was able to walk on his toes and heels.  Reflexes 
were normal at 2/2, bilaterally.  There was a left L4 
subjective sensory defect.  Facet loading was positive, the 
right greater than the left.  Sitting straight leg raising 
was negative, bilaterally.  Patrick's sign was negative.  The 
assessment was low back pain and left extremity 
radiculopathy.  

Complaints of chronic low back pain continued.  Right lower 
extremity symptoms were also reported.  In July 2002, the 
veteran's pain was treated with a caudal epidural steroid 
injection.  An L3-S1 medial branch block was done in August 
2002.  

In January 2003, the veteran complained of L5-S1 discogenic 
pain in the low back with right lower extremity 
radiculopathy.  It was noted that a November 2002 MRI had 
disclosed a small disc protrusion, abutting the S1 nerve.  A 
computerized tomography (CT) discogram showed some 
extravasation posteriorly at L5-S1.  It was the impression 
that the veteran had a very small disc herniation with an 
annular tear at L5-S1, which did not seem marked enough to be 
the likely cause of symptoms.  

In April 2003, the veteran reported an exacerbation of his 
low back pain with radiation down his left lower extremity.  
A VA physician's assistant recommended a 2 week absence from 
work for home care, including medication, frequent 
applications of moist heat, and limited activity.  

There was another exacerbation in July 2003.  Examination 
showed palpable tenderness along the paraspinal muscles, from 
the lower thoracic though the lumbar, greater on the left.  
The range of motion was described as markedly limited due to 
pain, but measurements of motion were not reported.  
Neurologic examination was intact, without sensory or motor 
changes.  

The veteran had a physical therapy evaluation in early August 
2003.  He reported that his back began to get worse 3 to 4 
weeks earlier.  He reported left lower extremity 
radiculopathy down to the foot.  He was observed to sit with 
a slouched posture and have a flat lordosis.  Lumbar flexion 
was 50 percent with an increase in pain and left lower 
extremity radiculopathy.  Extension was 50 percent.  Right 
and left side bending were 50 percent.  Rotation to the right 
was 50 percent.  Rotation to the left was 50 percent with 
increased pain and left lower extremity radiculopathy.  
Strength was 5/5 throughout.  Sensation was intact to light 
touch.  There was left lower extremity radiculopathy down to 
the foot.  Straight leg raising was positive on the left.  
Education and treatment were scheduled.  

The following week, the veteran reported that the pain down 
his left leg was not as bad, and went only to the ankle, 
instead of the bottom of the foot.  The examiner noted that 
the lumbar range of motion had improved with some pain.  
Strength was stable and the neurologic examination was 
intact.  

The following week, the veteran still sat with a slouched 
posture and had a flat lordosis.  The ranges of motion were 
still 50 percent with increased pain and left lower extremity 
radiculopathy on lumbar flexion.  Strength was 5/5.  
Sensation was intact to light touch.  There was left lower 
extremity radiculopathy to above the ankle.  Straight leg 
raising was positive on the left.  It was felt that the 
veteran had made good progress.  His lumbar range of motion 
remained limited due to flexion and left rotation increasing 
radicular symptoms.  However the frequency and extent of 
radiculopathy had been reduced.  

In early September 2003, it was reported that the veteran had 
completed his course of physical therapy.  He still had pain 
radiating down the left leg, constant aching, and occasional 
numbness in the toes.  The assessment was chronic low back 
pain with left lower extremity radiculopathy.  

The veteran had a VA spine examination in November 2003.  He 
complained of 8-9/10 pain in his mid-lower back, with 
radiation to his left lower extremity and heel.  He noted 
that it was uncomfortable to walk.  He described the symptoms 
as constant, without flare-ups.  He reported that he used a 
back brace.  He said he could walk from the car to the 
clinic, but had to stop due to pain, which the examiner 
considered to be evidence of fatigability.  He also reported 
occasional unsteadiness.  He appeared to ambulate without 
significant difficulty.  Flexion was from 0 to 50 degrees.  
Extension was to 15 degrees.  Lateral bending to either side 
was 25 degrees.  Rotation to either side was 25 degrees.  
Strength was 5/5 in the lower extremities.  Sensation was 
normal, except for mild paresthesias in the small toes of 
both feet.  In his assessment, the examiner noted that the 
veteran complained of 8-9/10 pain in his mid-lower back, 
which had a radicular component.  The physical examination 
showed a moderately decreased range of motion compared to the 
baseline.  It was the examiner's opinion that it was 
decreased from normal on the order of 30 to 35 percent.  It 
was again noted that the veteran did not experience 
flare-ups.  It was also the examiners opinion that the 
veteran likely suffered from radicular symptoms which would 
be consistent with his diagnosis.  

VA clinical notes, made later in November 2003, show the 
veteran complained of pain being 9 out of 10.  He reported 
that pain had increased in the last 2 weeks.  Musculoskeletal 
and neurologic examinations were negative.  The impression 
was lumbar disc disease with chronic pain.  A note still 
later that month reported that an electromyogram was negative 
for nerve involvement.  

Also in November 2003, the veteran had an employment physical 
examination.  It was reported that he had injured his back 
but ultimately fully recovered with no significant long term 
restrictions or effect on his activity level.  He reported no 
significant radiation of pain into his lower extremities.  
The examiner commented that while he had an MRI scan which 
revealed some disc disease, his symptoms did not appear to be 
that of radiculopathy.  On examination, his thoracic spine 
was unremarkable.  He localized pain to the mid portion of 
his low back in the lumbar region.  He had no appreciable 
muscle spasm.  There was no pain localized to the sacroiliac 
joints.  There were no motor or sensory deficits in the lower 
extremities.  Straight leg raising was negative, bilaterally.  
Deep tendon reflexes, including knee jerks and ankle jerks, 
were symmetrical.  There was no evidence of muscle atrophy in 
the thighs or calves.  The doctor concluded that the veteran 
appeared to have a chronic lumbosacral strain; and specified 
that he had no signs or symptoms of radiculopathy.  The 
examiner did not see any reason why the veteran could not 
perform the duties of the job.  

Conclusion

The rating criteria require a restriction of forward flexion 
to 30 degrees or less for the next higher rating, 40 percent.  
The normal arc of forward flexion of the thoracolumbar spine 
is from zero to 90 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2006).  So, the limitation of flexion by 50 percent, 
noted on a physical therapy evaluation, would be about 45 
degrees and would not approximate the criteria for a higher 
rating.  The November 2003 VA examination provides the most 
probative examination and revealed flexion of 50 degrees.  
Again, this does not approximate the limitation to 30 degrees 
required for the next higher rating.  There are no flare-ups 
which would approximate a limitation to 30 degrees.  In fact, 
there are no measurements which would approximate the 
criteria for a higher rating.  Consequently, a higher rating 
must be denied.  

The Board also notes that there is no evidence of bony 
fixation or ankylosis, which is an alternate criterion for 
the 40 percent evaluation.  Rather, the X-rays, MRI and CT 
studies, as well as the examinations of range of motion 
establish that ankylosis is not present and there is no 
limitation which is approximate or analogous to ankylosis.  
38 C.F.R. §§ 4.7. 4.20, 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5) (2006).  

Any associated objective neurologic abnormalities, will be 
rated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2006).  In this case, the 
veteran has variously complained of left or right lower 
extremity radiculopathy.  However, there have been no 
objective neurologic abnormalities, as required for an 
additional, separate rating.  Repeated examination has shown 
objective neurologic findings such as motor strength, 
sensation and reflexes to be normal.  The X-rays, MRI and CT 
studies have not shown any significant nerve impingement.  In 
November 2003, it was reported that an electromyogram was 
negative for nerve involvement.  It is not just the VA 
examiners-on a recent employment physical examination, 
another doctor concluded that the veteran had no signs or 
symptoms of radiculopathy.  In the absence of objective 
neurologic abnormalities, a separate rating cannot be 
assigned for any radiculopathy.  

While the veteran may feel that his service-connected back 
disorder is so disabling that it warrants a higher rating, 
the objective findings of the trained medical personnel are 
significantly more probative in determining whether the 
disability approximates the criteria for a higher evaluation.  
Here, the medical reports provide a preponderance of evidence 
which establishes that the service-connected back disorder 
does not approximate any applicable criteria for a higher or 
additional rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see statement of the case dated in September 
2004), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  There 
is no evidence that the service-connected back disability has 
required hospitalization.  The veteran has submitted evidence 
to the effect that he was turned down for a job because the 
prospective employer felt the work load would aggravate his 
back.  Even a small disability may not be compatible with 
some types of work.  This does not mean that a higher rating 
is warranted.  This is because compensation is based on 
average impairment.  The medical reports, including the VA 
clinical notes and the report of the employment examination 
acknowledge that the veteran was actually working for a car 
dealer.  Currently, he is employed overseas.  The Board finds 
that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent for a herniated 
nucleus pulposus is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


